        Case 5:15-cv-06307-GJP Document 104 Filed 08/02/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JUNIUS BURNO,

                       Petitioner,
                                                          CIVIL ACTION
       v.                                                 NO. 15-06307

 JOHN E. WETZEL et al.,

                       Respondents.

                                        ORDER

      AND NOW, this 2nd day of August 2021, upon consideration of the Petitioner’s

Memorandum of Law in Support of the Petition for Writ of Habeas Corpus (ECF No.

60), the Respondent’s Response (ECF No. 74) and the Petitioner’s Reply (ECF No. 87),

as well as Petitioner’s Motion for Leave to Supplement or in the Alternative Amend

(ECF No. 88), Respondent’s Response (ECF No. 90) and Petitioner’s Reply (ECF No.

91), it is hereby ORDERED that:

    1. Burno’s Motion for Leave to Supplement or in the Alternative Amend is

       DENIED;

    2. Burno’s Petition for a Writ of Habeas Corpus is DENIED and DISMISSED;

    3. No certificate of appealability shall issue; and

    4. The case shall be CLOSED for statistical purposes.



                                                BY THE COURT:



                                                 /s/ Gerald J. Pappert
                                                ______________________
                                                GERALD J. PAPPERT, J.
